14-1232
     Lin v. Lynch
                                                                                                  BIA
                                                                                             Weisel, IJ
                                                                                          A087 982 857
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   4th day of August, two thousand fifteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            DENNIS JACOBS,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YANQIU LIN,
14            Petitioner,
15
16                  v.                                                        14-1232
17                                                                            NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,*
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                          Robert Tsigler, Law Offices of Yu &
25                                            Associates, PLLC, New York, New
26                                            York.


     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Loretta E. Lynch is
     automatically substituted for former Attorney General Eric H. Holder, Jr. as Respondent.
1    FOR RESPONDENT:                Joyce Branda, Acting Assistant
2                                   Attorney General, Civil Division;
3                                   Blair O’Connor, Assistant Director;
4                                   Timothy B. Stanton, Trial Attorney,
5                                   Office of Immigration Litigation,
6                                   United States Department of Justice,
7                                   Washington, D.C.
8
9          UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13         Petitioner Yanqiu Lin, a native and citizen of China, seeks

14   review of a March 20, 2014, decision of the BIA affirming an

15   October 25, 2011, decision of an Immigration Judge (“IJ”)

16   denying Lin’s application for asylum, withholding of removal,

17   and relief under the Convention Against Torture (“CAT”).           In

18   re Yanqiu Lin, No. A087 982 857 (B.I.A. Mar. 20, 2014), aff’g

19   No. A087 982 857 (Immig. Ct. N.Y. City Oct. 25, 2011).     We assume

20   the   parties’   familiarity    with   the   underlying   facts   and

21   procedural history in this case.

22         Under the circumstances of this case, this Court should

23   review the IJ’s decision as supplemented by the BIA.        See Yan

24   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).               The

25   applicable standards of review are well established.              See

                                       2
1    8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562

2 F.3d 510, 513 (2d Cir. 2009).

3        An applicant, like Lin, who does not claim past persecution

4    must establish a well-founded fear of future persecution on

5    account   of    race,   religion,   nationality,      membership   in    a

6    particular social group, or political opinion.              See 8 C.F.R.

7    § 1208.13(b)(2)(A).      The agency reasonably determined that Lin

8    did not meet her burden because she failed to corroborate her

9    testimony that she practiced Christianity.

10       We have recognized that an IJ “has the authority to deny

11   eligibility for asylum in some cases where the applicant has

12   failed to provide certain corroborative documents, even though

13   the applicant testified credibly to facts that, if true, would

14   qualify her for refugee status.”        Jin Shui Qiu v. Ashcroft, 329

15 F.3d 140, 153 (2d Cir. 2003).       An IJ may deny relief for failure

16   to corroborate a claim so long as the missing evidence was

17   “reasonably available” to the applicant.              Yan Juan Chen v.

18   Holder, 658 F.3d 246, 252 (2d Cir. 2011).

19       Lin argues that in finding her corroboration insufficient,

20   the IJ “left out important evidence, such as the Petitioner’s

21   baptismal      certificate.”    The     agency   is   not   required    to

                                         3
1    “expressly parse or refute on the record each individual

2    argument or piece of evidence offered by the petitioner.”       Zhi

3    Yun Gao v. Mukasey, 508 F.3d 86, 87 (2d Cir. 2007) (internal

4    quotation   marks   and   citation   omitted).   Furthermore,   we

5    presume that the agency “has taken into account all of the

6    evidence before [it], unless the record compellingly suggests

7    otherwise.”   Xiao Ji Chen, 471 F.3d at 336 n.17.     A review of

8    the IJ’s decision does not “compellingly suggest” that he failed

9    to consider Lin’s evidence.     Id.

10       The agency found that the testimony of five individuals was

11   reasonably available to corroborate Lin’s claim.     The agency’s

12   corroboration finding must not be reversed unless “a reasonable

13   trier of fact is compelled to conclude that such corroborating

14   evidence is unavailable.’”      Yan Juan Chen, 658 F.3d at 252

15   (quoting 8 U.S.C. § 1252(b)(4) (emphasis added)).    A reasonable

16   factfinder would not be compelled to conclude those witnesses’

17   testimony was unavailable to Lin.       First, the IJ considered

18   that Lin Wen Qin, who introduced Lin to Christianity, neither

19   submitted an affidavit nor testified.       The IJ credited Lin’s

20   explanation for why Qin could not testify—she worked out of

21   state—but Lin offered no reason for why Qin did not submit an

                                      4
1    affidavit.      Lin also testified that she had relatives in the

2    United States who knew she was a Christian, but stated that she

3    did not call them as witnesses because they were not Christian.

4    A reasonable finder of fact would not be compelled to conclude

5    that these witnesses were consequently unavailable.            Id. at

6    252.    Finally, Lin testified that her husband did not testify

7    on her behalf because he lacked immigration status.          However,

8    the agency was not compelled to credit this excuse.         Id. at 253

9    (holding that because a “[wife] and her husband had a common

10   interest in her presenting the strongest possible case, it is

11   not unfair to hold her responsible for her husband’s decision

12   not to testify”).

13          Lin argues that her husband’s affidavit was sufficient to

14   corroborate her claim that she is a Christian.          It was well

15   within    the   IJ’s   discretion   to   discount   Lin’s   husband’s

16   affidavit.      Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013)

17   (deferring to the agency when it declined to give weight to a

18   letter from the applicant’s spouse because it was unsworn and

19   he was an “interested witness”); In re H-L-H- & Z-Y-Z-, 25 I.

20   & N. Dec. 209, 215 (B.I.A. 2010) (giving diminished weight to



                                         5
1    letters from relatives because they were from interested

2    witnesses not subject to cross-examination).

3        As Lin failed to corroborate her claim that she converted

4    to Christianity, she failed to establish a well-founded fear

5    of future persecution on account of her religion.   See 8 C.F.R.

6    § 1208.13(b)(2).   Because Lin was unable to make out an asylum

7    claim, she was necessarily unable to meet the higher standard

8    required to succeed on her claims for withholding of removal

9    or CAT relief.   See Lecaj v. Holder, 616 F.3d 111, 120 (2d Cir.

10   2010).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.    Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O=Hagan Wolfe, Clerk




                                    6